Citation Nr: 1235304	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for right ankle (neuroma, right foot) disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in February 2009.

In September 2011, the Board reopened the Veteran's claims of entitlement to service connection for a right ankle disability, a right knee disability, and a right hip disability; the Board then remanded for further development. 

The Veteran presented testimony at an RO hearing in January 2009 and during a Board videoconference hearing in January 2011, and transcripts of the hearings are associated with his claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a careful review of the Veteran's claims file the Board finds that unfortunately another remand is warranted for the issues on appeal. 

As discussed in the September 2011 remand, the Veteran has alleged combat injury while serving in the Korean Conflict.  He served with the 68th AAA Gun Battalion, Battery B as well as the 505th Transportation Company and referred to right lower extremity injury due to mortar/fragment/gunshot wound.  The September 2011 remand stated that the Veteran's allegations implicated the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b).  Thus, the RO was directed to determine the Veteran's combat status in service.

In response, the RO obtained the Veteran's service personnel records (SPRs) which did not directly confirm combat service.  The RO took no further steps to investigate whether the Veteran engaged in combat with the enemy during service, as claimed, and has not directly considered the applicability of 38 U.S.C.A. § 1154(b).

The September 2011 remand also directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right hip, right ankle, and right leg conditions; to include, whether there is clinical evidence of a mortar/shrapnel injury to the right lower extremity.  

The Veteran was afforded a VA examination in December 2011.  The VA examiner stated in part that the examination and past history are more closely and at least as likely as not consistent with a laceration of the right lower leg which resolved without residuals, including the claimed disabilities to the right ankle, foot, knee and hip.  The examiner did not explain whether the Veteran incurred a muscle injury was a result of the laceration injury nor the significance of the x-ray examination finding of a tiny metallic density found in the soft tissue of the right heel.

Overall, the Board finds that the VA examination report in December 2011 is inadequate for rating purposes.  Given that the examiner found a residual injury to the right leg, and the fact that the Veteran required an extended hospitalization during active service, the Board does not require any further evidentiary development on the Veteran's alleged combat service.  His report of injury and treatment in service is accepted in full.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for examination by an orthopedic physician to determine the nature and etiologies of his claimed right foot, right ankle, right knee and right hip disabilities.  The claims folder contents must be provided to the examiner for review.  Following review of the claims folder and examination of the Veteran, the examiner is requested to provide opinion on the following questions:

      a) clarify which muscle group(s) are involved with respect to the reported shrapnel injury to the distal posterior right leg, and identify the nature and severity of the muscle injury;

      b) clarify whether the x-ray examination finding of a tiny metallic density found in the soft tissue of the right heel on VA examination in December 2011 is consistent with a shrapnel wound injury;

      c) accepting the Veteran's self-reported history of inservice treatment for injury to the right lower extremity, in conjunction with his known extended period of hospitalization for 4 months prior to discharge, provide opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has current disability of the right ankle, the right foot, the right knee and/or the right hip which had its onset during service OR is related to an incident during service;  OR
      
      d) whether it is at least as likely as not that any current disability of the right foot, the right knee and/or the right hip has been aggravated beyond the normal progress of the disorder as a result of any identified shrapnel wound injuries to the right lower extremity?
      
In providing this opinion, the examiner is requested to consider the following:
* the Veteran's report of in service injury and treatment during service which is accepted as true by the Board;
* the record of extended hospitalization during service;
* the history of injury and treatment provided by the Veteran on the October 1976 private hospitalization record ("had an accident in the Korean war involving the right leg and foot") which is deemed to be credible and reliable;
* the history given by the Veteran in VA clinical records dated in June 1977 and December 1977;
* the December 2011 VA examination report reflecting a laceration scar of the right lower leg; and
* the x-ray examination finding of a tiny metallic density found in the soft tissue of the right heel on VA examination in December 2011.

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

